Fill in this information to identify y:

Thane

First Name

Debtor 1

Debtor 2

 

el ad Check one box only as directed in this form and in

Form 122A-1Supp:

 

Sevier
Middle Name Last Name

WI 1. There is no presumption of abuse.

 

(Spouse, if filing) First Name

 
 

United States Bankruptcy Court for the: S:

19-06847

Case number

(If known)

Middle Name The calculation to determine if a presumption of

abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

AM 12: Sh

3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

Official Form 122A—1

(J Check if this is an amended filing

 

Chapter 7 Statem«

ent of Your Current Monthly Income 412/15

 

Be as complete and accurate as po:
space is needed, attach a separate

ible. If two married people are filing together, both are equally responsible for being accurate. If more
eet to this form. Include the line number to which the additional information applies. On the top of any

h
additional pages, write your name case number (if known). If you believe that you are exempted from a presumption of abuse because you

do not have primarily consumer deb
Abuse Under § 707(b)(2) (Official Fo

ts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
rm 122A-1Supp) with this form.

Calculate Your Current Monthly Income

(] Not married. Fill out Column
LJ Married and your spouse is

Y) Married and your spouse is

Q
C)

Living in the same hou

Living separately or ar
under penalty of perjury
spouse are living apart fd

Fill in the average monthly incq
bankruptcy case. 11 U.S.C. § 1
August 31. If the amount of your

income from that property in one

. Your gross wages, salary, tips,
(before all payroll deductions).

. Alimony and maintenance pa
Column B is filled in.

. All amounts from any source
of you or your dependents, inc
from an unmarried partner, mems
and roommates. Include regular
filled in. Do not include payments

. Net income from operating a b
or farm

Gross receipts (before all deductt

Ordinary and necessary operatin

|

1. What is your marital and filing datus? Check one only.

A, lines 2-11.
filing with you. Fill out both Columns A and B, lines 2-11.

OT filing with you. You and your spouse are:

N
ne and are not legally separated. Fill out both Columns A and B, lines 2-11.

p legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
hat you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
r reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b){7)(B).

me that you received from all sources, derived during the 6 full months before you file this
1(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through

monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include afy income amount more than once. For example, if both spouses own the same rental property, put the
column only. If you have nothing to report for any line, write $0 in the space.

 

Net monthly income from a busi

Ordinary and necessary operatin

Net monthly income from rental qr

7. Interest, dividends, and royalti

 

. Net income from rental and other real property
Gross receipts (before all deductions)

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
bonuses, overtime, and commissions $ 4,000.00 $ 500.00
ents. Do not include payments from a spouse if $ 0.00 $ 0.00
ich are regularly paid for household expenses
uding child support. Include regular contributions
bers of your household, your dependents, parents,
ontributions from a spouse only if Column B is not
you listed on line 3. $__ 523.55 5.
usiness, profession, Debtor 4 Debtor 2
a) g 9.00 ¢ 0.00
5 expenses -—$ 0.00-$ 0.00
ss, profession, orfarm g 0.00 g¢ 0.00 ory, $ 0.00 $ 0.00
pS a asia ____s"™
Debtor 41, Debto
$0.00 ‘¢ 0.00 :
expenses -—$ 0.00-$ 0.00 |
other real property ¢ 0.00 ¢ O.00Kse> § 0.00 $ 0.00
Ss $ 0.00 $ 0.00 |

 

Official Form 122A-1

 

Chapter 7 Statement of Your Current Monthly Income

page 1

Ma

“be br)

 
Case 19-06847-MM7 Filed 11/26/19 Entered 11/26/19 15:01:14 Doc13 Pg. 2of2

 

 

Debtor 1 Thane Sevier Case number (if known). 1 9-06847
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or

8. Unemployment compensation

Do not enter the amount if you co

Do not include any benefits recei

under the Social Security Act. Instead, list it here: 0.

 

non-filing spouse

$ 0.00 ¢ 0.00

 

end that the amount received was a benefit

9. Pension or retirement income. Qo not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $ 0.00

10. Income from all other sources nt listed above. Specify the source and amount.

Bd under the Social Security Act or payments received

iV
as a victim of a war crime, a crimel against humanity, or international or domestic
terrorism. If necessary, list other spurces on a separate page and put the total below.

 

0.00 0.00
$ 0.00 0.00

 

11. Calculate your total current mo

12. Calculate your current monthly

Multiply by 12 (the number

12b. The result is your annual in

instructions for this form. This list

14. How do the lines compare?

Go to Part 3.

Go to Part 3 and fill out

By signing here, | declare

x

Signature of Debtor 1

Date { aA

MM/ DD Y

If you checked line 1

If you checked line 1

 

column. Then add the total for Co!

 

Total amounts from separate pages, if any. + 0.00 +3 0.00

 

thly income. Add lines 2 through 10 for each + _
jum A to the total for Column B. $_ 4,523.55 "  ¢ 500.00 ~!s 5,023.55

 

 

 

 

 

Total current
monthly income

EERE vet ermine Whether the Means Test Applies to You

ncome for the year. Follow these steps:

12a, Copy your total current monthly income from lime 11. ......cccccccccsseecccescceseseteessseseeesseecestieeeceessssarneeeectsseneesses Copy linet1heres> $5,023.55 ©

bf months in a year). x 12
tome for this part of the form. 12. $60,282.60 |

13. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

Fill in the state in which you live. CALIFORNIA
Fill in the number of people in your household. 4
Fill in the median family income for your state and size Of HOUSEHOIG. oon... i ce cee es teceeteeee tee eeeteteseereseseeenesestesesteseseeaseneseeneacey 13. $ 99,512.00

 

 

 

To find a list of applicable mediar{ income amounts, go online using the link specified in the separate

may also be available at the bankruptcy clerk’s office.

14a. Ll Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

14b. CL] Line 12b is more than ite 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Form 122A-2.

f perjury that the information on this statement and in any attachments is true and correct.

x

Signature of Debtor 2

   

 

Oo / 9 Date

MM/ DD /YYYY

, do NOT fill out or file Form 122A-2.
b, fill out Form 122A—2 and file it with this form.

 

Official Form 122A-1

Chapter 7 Statement of Your Current Monthly Income page 2

 

 
